Case 3:17-cv-00072-NKM-JCH Document 665 Filed 02/24/20 Page 1 of 6 Pageid#: 9040




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division



   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUNIZ, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, THOMAS BAKER, JOHN
   DOE, and THOMAS BAKER,

                                   Plaintiffs,            Civil Action No. 3:17-cv-00072-NKM

    v.

    JASON KESSLER, et al.,

                                   Defendants.



                      PLAINTIFFS’ MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO MOTIONS TO QUASH

         Plaintiffs hereby move this Court for a two-week extension, to and including March 9,

  2020, to respond to the Motions to Quash Subpoena to Produce Documents filed by third parties

  Denise Y. Lunsford and John I. Hill (“Motions to Quash”). Ms. Lunsford and Mr. Hill agree to

  this extension, and good cause exists for granting this extension. In support thereof, Plaintiffs

  state as follows:

         1.      On January 28, 2020, Plaintiffs served Ms. Lunsford and Mr. Hill, who are

  criminal defense attorneys for defendant James Fields, with subpoenas duces tecum that required

  them to produce certain non-privileged documents concerning Fields and the Unite the Right

  rally in Charlottesville, Virginia on August 11-12, 2017 (the “Subpoenas”).

         2.      On February 10, 2020, Ms. Lunsford and Mr. Hill filed the Motions to Quash.

  ECF Nos. 647 & 648. Plaintiffs’ responses are due on February 24, 2020.
Case 3:17-cv-00072-NKM-JCH Document 665 Filed 02/24/20 Page 2 of 6 Pageid#: 9041




         3.      Plaintiffs have been attempting to obtain many of the documents requested by the

  Subpoenas from other sources, including defendant Fields, the City of Charlottesville, and the

  United States Department of Justice. On February 21, 2020, Plaintiffs received a supplemental

  production of documents from the City of Charlottesville that might include documents sought

  by the Subpoenas. If Plaintiffs obtain the documents requested by the Subpoenas from sources

  other than Ms. Lunsford and Mr. Hill, it would substantially narrow, if not moot, the Subpoenas

  and Motions to Quash.

         4.      A two-week extension would allow Plaintiffs time to complete their review of the

  recent production from the City of Charlottesville and determine what documents, if any, they

  still need from Ms. Lunsford and Mr. Hill.

         5.      Plaintiffs have conferred with Ms. Lunsford and Mr. Hill, and they consent to

  Plaintiffs’ requested extension of time to respond to the Motions to Quash to March 9, 2020.

         6.      No party will be prejudiced by this extension, and this Motion is not made for

  purposes of delay or harassment.

         THEREFORE, Plaintiffs respectfully request that the Court grant this Motion and enter

  an order extending the time to file a response to Ms. Lunsford and Mr. Hill’s Motions to Quash

  up to and including March 9, 2020.




                                                  2
Case 3:17-cv-00072-NKM-JCH Document 665 Filed 02/24/20 Page 3 of 6 Pageid#: 9042




  Dated: February 24, 2020                  Respectfully submitted,

                                            /s/ David E. Mills
                                            David E. Mills (pro hac vice)
                                            Joshua M. Siegel (VSB 73416)
                                            COOLEY LLP
                                            1299 Pennsylvania Ave., NW
                                            Suite 700
                                            Washington, DC 20004
                                            Telephone: (202) 842-7800
                                            Fax: (202) 842-7899
                                            dmills@cooley.com
                                            jsiegel@cooley.com


  Of Counsel:

   Roberta A. Kaplan (pro hac vice)         Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)             Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)       William A. Isaacson (pro hac vice)
   Joshua A. Matz (pro hac vice)            BOIES SCHILLER FLEXNER LLP
   Michael L. Bloch (pro hac vice)          1401 New York Avenue, NW
   KAPLAN HECKER & FINK LLP                 Washington, DC 20005
   350 Fifth Avenue, Suite 7110             Telephone: (202) 237-2727
   New York, NY 10118                       Fax: (202) 237-6131
   Telephone: (212) 763-0883                kdunn@bsfllp.com
   rkaplan@kaplanhecker.com                 jphillips@bsfllp.com
   jfink@kaplanhecker.com                   wisaacson@bsfllp.com
   gtenzer@kaplanhecker.com
   jmatz@kaplanhecker.com                   Alan Levine (pro hac vice)
   mbloch@kaplanhecker.com                  Philip Bowman (pro hac vice)
                                            COOLEY LLP
   Yotam Barkai (pro hac vice)              55 Hudson Yards
   BOIES SCHILLER FLEXNER LLP               New York, NY 10001
   55 Hudson Yards                          Telephone: (212) 479-6260
   New York, NY 10001                       Fax: (212) 479-6275
   Telephone: (212) 446-2300                alevine@cooley.com
   Fax: (212) 446-2350                      pbowman@cooley.com
   ybarkai@bsfllp.com
                                            Robert T. Cahill (VSB 38562)
                                            COOLEY LLP
                                            11951 Freedom Drive, 14th Floor
                                            Reston, VA 20190-5656
                                            Telephone: (703) 456-8000
                                            Fax: (703) 456-8100
                                            rcahill@cooley.com

                                        3
Case 3:17-cv-00072-NKM-JCH Document 665 Filed 02/24/20 Page 4 of 6 Pageid#: 9043




                                           J. Benjamin Rottenborn (VSB 84796)
                                           WOODS ROGERS PLC
                                           10 South Jefferson St., Suite 1400
                                           Roanoke, VA 24011
                                           Telephone: (540) 983-7600
                                           Fax: (540) 983-7711
                                           brottenborn@woodsrogers.com

                                           Counsel for Plaintiffs




                                       4
Case 3:17-cv-00072-NKM-JCH Document 665 Filed 02/24/20 Page 5 of 6 Pageid#: 9044




                                       CERTIFICATE OF SERVICE

         I hereby certify that on February 24, 2020 I filed the foregoing with the Clerk of the
  Court through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                                   James E. Kolenich
   David L. Hauck                                            Kolenich Law Office
   David L. Campbell                                         9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.                       Cincinnati, OH 45249
   100 West Franklin Street, Suite 100                       jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                                      Elmer Woodard
   dhauck@dhdglaw.com                                        5661 US Hwy 29
   dcampbell@dhdglaw.com                                     Blairs, VA 24527
                                                             isuecrooks@comcast net
   Counsel for Defendant James A. Fields, Jr.
                                                             Counsel for Defendants Matthew Parrott,
   Bryan Jones                                               Traditionalist Worker Party, Jason Kessler, Nathan
   106 W. South St., Suite 211                               Damigo, and Identity Europa, Inc. (Identity Evropa)
   Charlottesville, VA 22902
   bryan@bjoneslegal.com                                     John A. DiNucci
                                                             Law Office of John A. DiNucci
   Counsel for Defendants Michael Hill,                      8180 Greensboro Drive, Suite 1150
   Michael Tubbs, and League of the South                    McLean, VA 22102
                                                             dinuccilaw@outlook.com
   W. Edward ReBrook
   The ReBrook Law Office                                    Counsel for Defendant Richard Spencer
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants National Socialist Movement,
   Nationalist Front and Jeff Schoep


         I further certify that on February 24, 2020 I served the foregoing upon following pro se
  defendants, via electronic mail, as follows:


   Elliott Kline                                             Matthew Heimbach
   eli.f.mosley@gmail.com                                    matthew.w.heimbach@gmail.com
   deplorabletruth@gmail.com
                                                             Christopher Cantwell
   Robert Ray                                                christopher.cantwell@gmail.com
   azzmador@gmail.com

   Vanguard America
   c/o Dillon Hopper
   dillon_hopper@protonmail.com




                                                         5
Case 3:17-cv-00072-NKM-JCH Document 665 Filed 02/24/20 Page 6 of 6 Pageid#: 9045




                                           /s/ David E. Mills
                                           David E. Mills (pro hac vice)
                                           COOLEY LLP
                                           1299 Pennsylvania Ave., NW
                                           Suite 700
                                           Washington, DC 20004
                                           Telephone: (202) 842-7800
                                           Fax: (202) 842-7899
                                           dmills@cooley.com




                                       6
